Stevens, J.
(dissenting). A reversal of this case is based upon the claimed right of the piano company to a peremptory instruction. This expression of my views will be directed solely to this point. As I construe the one and only contract executed by Mr. Tully, it is an agreement merely to permit the Evans Piano Company to place one of their musical instruments in Tully’s home to be tried or tested without any obligation whatever on the part of Mr. Tully to buy. This is the express language of the contract itself. It says:
*274“I accept your offer to try one of your Evans Artist Model pianos. Without any obligation on my part to purchase, you may ship the piano ordered below.”
The primary condition upon which Mr. Tully permitted the piano to be installed in his home was stated in the language, “without any obligation on my part to purchase.” There is another significant statement in this contract, and that is when appellee had tested the instrument and had decided to keep it he would then for the first time execute a contract of purchase. The language is, “if I decide to keep it, I will pay for it as stated below, and will sign your selling contract, which is a part hereof. ” If he decides to keep it he will then ‘ ‘ sign your selling contract. ’ ’ This so-called ‘ ‘ selling contract ’ ’ does not seem to be incorporated in the record, and I do not know what its proposed terms and provisions are. It was evidently a blank form to be filled out later with the privilege to pay for the piano on the installment plan. It may also have made provision whereby the vendor retained title as security. The contract then which Tully signed was not a contract of purchase. The court now makes him take the piano, and compels him to assume the attitude of purchaser simply because Tully did not return the piano to the depot within such time as the court thinks reasonable. ' The question of what was or was not a reasonable time was submitted to the jury under instructions from the court, and the jury by their verdict has found that Tully did not keep the piano an unreasonable length of time. There is indeed room to suspect that Mr. Tully did not act in the utmost good faith, or at least did not act diligently, but his testimony explains this. He says that when the piano arrived “it was in bad condition, It was badly torn up and broken in transit, and badly out of tune, too.” He furthermore testifies that “it was not as represented. It was of very poor grade.” This testimony on the part of the appellee is uncontradicted. It was offered to ex*275plain the necessity for having the piano repaired before a fair test could be made. Mr. Tully furthermore testifies that he notified the house of his dissatisfaction, and * ‘ asked twice for shipping instructions on it; ” that they never gave any shipping instructions, but insisted upon his signing the contract of purchase, the very contract which the preliminary agreement contemplated. It is significant also that the tentative agreement nowhere states the terms of the trade, but leaves blank spaces unfilled. The purchaser had the right to pay cash within thirty days, and receive one kind of discount, or to pay cash in sixty days, and receive another and different discount, or the “option to pay at ten dollars cash after thirty days and the balance at the rate of ten dollars a month. The declaration here sues for the entire price, and it is nowhere intimated that Tully agreed to pay cash for the piano. There is, then, not only an absence of an agreement to buy at all, but especially an absence of any agreement to pay cash. As I see it, there is an absence of mutuality. It is shown that appellant had an agent in this territory, and that appellee requested that the agent call. Instead of the agent calling to see about the damage to the piano, and having the instrument tuned,- the piano house was writing letters to Mr. Tully asking him to have this done, and at the same time asking that he sign the contract. The piano company at no time requested Tully to reship the piano, and at no time gave shipping instructions. They do not seem to have been interested in having the piano reshipped, but at all times were demanding an execution of the written contract of purchase. The contract -$hich the correspondence asked Tully to sign gave him benefit of the monthly payment plan. This is sufficient to show that there was no definite agreement as to terms. The agreement, then, was simply an agreement to agree; an agreement to experiment with, to try or test. This being so, when Tully declined to execute any contract *276after the expiration of the thirty-day period for trial, he should not he compelled to pay for the piano, and cannot he compelled to do so except upon the doctrine of estoppel. Of course, if Tully had, after the thirty days, signified an acceptance, or had, as in some cases of this kind, attempted to sell the property as his own, an acceptance would he conclusively presumed and the- purchaser would he. liable. But there is no showing that Tully exercised actual ownership over the property inconsistent with his expressions of dissatisfaction. There is no evidence whatever that he even used the piano after he decided it was not up to representations and what he, wanted. He swears that he not only wrote letters to the house offering to return and asking for shipping instructions, but he also offered to return the piano to appellant’s attorney, Mr. Welch, and he kept up this offer on the trial of the case. Mr. Elliott, in discussing the effect of the intention of the parties to reduce the contract to writing says:
“That if all the terms of the agreement have not been settled, and it is understood these unsettled terms are to be determined by the formal contract, there is no binding obligation until the writing is executed;” that the intention of the parties to enter into “a formal written agreement is strong evidence that the negotiations prior to the drawing up of such writing are merely preliminary, and not understood or intended to be binding. ’ ’ Elliott on Contracts, par. 63.
This is the case here. I think also it should be remembered that this case does not present a purchase of farming implements or machinery to be utilized in business. It is also not a case where a merchant is buying articles of merchandise, on receipt of which the purchaser can readily determine whether he wills to accept or reject. This is the purchase of a “player piano,” a musical instrument, the mechanism of which the average individual knows practically nothing. It is not uncom*277mon practice for the agents of piano houses by much importunity to induce householders to let them place their pianos in the home in order to excite the interest of prospective purchasers. On January 8, 1913, as soon as the piano arrived, Mr. Tully in writing the company stated that the player was “out of commission altogether,” and further stating, “if your agent, Mr. Hardy, is in the vicinity, I would he glad if he would call and look at the piano himself.” But Hardy, it seems, had accomplished his purpose to get the piano in Tully’s home, and he was not interested in getting it out. The opinion of the court forces Tully to buy a piano and piano player against his will.
The court gave the plaintiff the following instruction:
“For the plaintiff the court instructs the jury that defendant was under obligation to return the piano within a reasonable time after the thirty-day trial to some common carrier or railroad for reshipment, and if you believe the defendant did not within a reasonable time return or offer to return the piano, your verdict must he for the plaintiff.”
This left the issue of “reasonable time” to the jury, and the verdict of the jury on this issue is against appellant. .
The views I have - find support in the following cases: Y. & M. V. R. R. Co. v. Jones, 75 So. 550; Walter A. Wood Mowing & Reaping Mch. Co. v. Calvert, 89 Wis. 640, 62 N. W. 532; Cooke v. Underhill Mfg. Co., 138 N. Y. 610, 33 N. E. 728.